Exhibit Centennial Communications Announces Second-Quarter Results Fiscal Second-Quarter Net Income of $0.03 per Diluted Share, Compared to Net Income of $0.01 per Diluted Share in the Prior-Year Quarter Fiscal Second-Quarter Consolidated Adjusted Operating Income of $92.0 Million, Unchanged Year-Over-Year From $92.0 Million Fiscal Second-Quarter Consolidated Revenue of $261.9 Million, up 8 Percent Year-Over-Year From $243.6 Million WALL, NJ (MARKET WIRE) 01/08/09 Centennial Communications Corp. (NASDAQ: CYCL) ("Centennial") today reported net income of $3.3 million, or $0.03 per diluted share, for the fiscal second quarter of 2009 as compared to net income of $0.9 million, or $0.01 per diluted share, in the fiscal second quarter of 2008.Consolidated adjusted operating income (AOI)(1) was $92.0 million for the fiscal second quarter, as compared to $92.0 million for the adjusted prior-year quarter.For comparison, certain of the Company's fiscal 2008 financial results have been adjusted to reflect the discontinuation of its loaned phones program in Puerto Rico as of June 1, Centennial reported fiscal second-quarter consolidated revenue of $261.9 million, which included $144.2 million from U.S. wireless and $117.7 million from Puerto Rico operations.Consolidated revenue grew 8 percent versus the fiscal second quarter of 2008.The Company ended the quarter with 1,091,600 total wireless subscribers, which compares to 1,068,300 for the year-ago quarter and 1,090,400 for the previous quarter ended August 31, 2008.The Company reported 663,000 total access lines and equivalents at the end of the fiscal second quarter, which compares to 557,500 for the year-ago quarter. AT&T TRANSACTION On November 7, 2008, the Company entered into a definitive merger agreement under which AT&T Inc. will acquire Centennial (the "Merger"). Under terms of the agreement, Centennial stockholders will receive $8.50 per share in cash for a total equity price of $944 million.Including net debt, the total enterprise value is approximately $2.8 billion.Completion of the Merger is not subject to a financing condition, but is subject to (i) approval of the Merger by the Company's stockholders, (ii) conditions relating to approval by the Federal Communications Commission, (iii) expiration or termination of applicable waiting periods under the Hart- Scott-Rodino Antitrust Improvements Act of 1976, as amended, and (iv) other customary conditions to closing.Welsh, Carson, Anderson & Stowe, Centennial's largest stockholder, has agreed to vote in support of the Merger.The Company anticipates that the Merger will be completed by the end of the second quarter of calendar year 2009, assuming satisfaction or waiver of all of the conditions to the Merger. CENTENNIAL SEGMENT HIGHLIGHTS U.S.
